IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-20711
                          USDC No. CR-H-217
                         __________________


UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

BILLY RUSSELL DUGGAN,
                                      Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                         - - - - - - - - - -
                          February 19, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Billy Russell Duggan seeks to proceed in forma pauperis

(IFP) on appeal.   In order to proceed IFP, Duggan must show that

he is a pauper and that he will present a nonfrivolous issue on

appeal.    See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

We have reviewed the record and the district court's decision and

Duggan has not shown that the denial of this Fed. R. Civ. P.

60(b) motion was so unwarranted as to be an abuse of discretion.

See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.

1981).    Therefore, Duggan's motion to proceed IFP is DENIED and

his appeal is DISMISSED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.